DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  "radially extending portions" in line 3 should read "radially extending regions".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-11, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendriksen et al. US PG Pub [2011/0301630].
	With respect to Claim 1, Hendriksen discloses: (Figures: 1, 2, and 3a-3e) An implantable device (Device 10) for embolizing a blood vessel having an endoluminal wall defining a vascular lumen (See figure 3a), the implantable device comprising: a mesh structure (10, including connected and cooperating elements 12 and 40, thus forming a mesh structure as claimed…the tube 12 may be formed from a shape-memory alloy (such as Nitinol), a shape-memory polymer, or may be formed from other self-expandable materials, such as spring steel…the device 10 includes an occluding membrane 40, such as graft material. The graft material may be PTFE, [0029-0030]) configured to radially expand from (a) a compressed delivery state (See figure 3a) to (b) an expanded deployed state See figure 3e); wherein, in the delivery state, the mesh structure has a generally cylindrical shape (See figure 3a); and wherein, in the expanded state- the mesh structure includes a plurality of radially extending regions (Bulbous portion 30 and conical portion 32), the radially extending regions are porous and configured to disrupt blood (…the substantially similar second and third patterns are preselected so that the device 10 provides effective occlusion regardless of the direction of blood flow, from right to left or from left to right in FIG. 3e, [0032]) flow through the implantable device and the vascular lumen, individual ones of the radially extending regions include an apex (See annotated figure below, Each conical portion 30a, 30b and 32 could be said to include a base and an apex, [0024]) configured to contact the endoluminal wall of the blood vessel (See figure 3e), each of the apices has a thickness along a longitudinal axis of the occlusion device (See annotated figure below), and the combined thicknesses of the apices is less than about 50% of a total length of the mesh structure along the longitudinal axis (See annotated figure 2 below; Examiner interprets that the thickness of the apices are small enough in comparison that their combined thickness result in less than about 50% of the total length of the mesh along the longitudinal axis).  [AltContent: textbox (See annotated figure to the left. Dashed arrows points to the apex and its respective thickness. )]
    PNG
    media_image1.png
    400
    544
    media_image1.png
    Greyscale
 
Claim 2, Hendriksen discloses: The device of claim 1 wherein the mesh structure (the device 10 includes an occluding membrane 40, such as graft material. The graft material may be PTFE, [0030]) is configured to be delivered through a catheter (Figure 3b, 72) to the target site.  
With respect to Claim 7, Hendriksen discloses: The device of claim 1, wherein, in the expanded state, the combined thicknesses of the apices is less than about 25% of a total length of the mesh structure along the longitudinal axis (See annotated figure 2 above; Examiner interprets that the thickness of the apices are small enough in comparison that their combined thickness result in less than about 25% of the total length of the mesh along the longitudinal axis).  
	With respect to Claim 9, Hendriksen discloses: The device of claim 1, further comprising an attachment fixture (notch 50) coupled to a proximal portion of the mesh structure, wherein the attachment fixture is configured to be detachably connected to a pusher (pusher member 76) for delivering the mesh structure to the target site (…the pusher member 76 includes a hook 78 for engaging in the notch 50, [0037]).  
	With respect to Claim 10, Hendriksen discloses: The device of claim 1 wherein the mesh structure is constrained by the blood vessel in the deployed state such that the mesh structure is partially expanded in the deployed state (See figure 3c, …in a vessel 60 having a diameter of about 8 mm, the maximum outer diameter d.sub.1 of the bulbous portion 30 and the maximum outer diameter d.sub.2 of the distal conical portion 32 are preferably about 9 mm or about 10 mm. This results in some compression of the device in situ, thus meeting the mesh structure is partially expanded in the deployed state as recited in the claim [0033-0034]), and wherein the mesh structure is further configured to radially expand to a relaxed state when the mesh structure is unconstrained by the blood vessel (…The laser-cut tube 12 is of a material that allows the device 10 to be self-expanding…the bulbous portion 30 is slightly compressed by the blood vessel wall 62. This is because it is dimensioned such that when fully expanded it is wider than the diameter of the blood vessel 60 into which it is to be deployed, [0029-0041]; Examiner interprets that the device can fully expand to its max diameter when fully unconstrained since it is a self-expanding device).  
	With respect to Claim 11, Hendriksen discloses: The device of claim 10 wherein in the relaxed state, individual ones of the radially extending regions define a first angle relative to the longitudinal axis (See figure 3e, …the occlusion device 10 fully deployed within the blood vessel 60, as shown in FIG. 3e, [0043]; Examiner understands that due to the device being fully expanded, there is an angle formed by this position of the device relative to the longitudinal axis), and in the partially-expanded deployed state, individual ones of the radially extending regions define a second angle relative to the longitudinal axis that is less than the first angle (See figure 3c, It can be seen that the bulbous portion 30 is slightly compressed by the blood vessel wall 62. This is because it is dimensioned such that when fully expanded it is wider than the diameter of the blood vessel 60 into which it is to be deployed, [0041]; Examiner understands that due to the device not being fully expanded, there is an angle formed by this position of the device relative to the longitudinal axis that is less than the angle in the relaxed state when the device is unconstrained by a blood vessel).   
	With respect to Claim 13, Hendriksen discloses: The device of claim 1 wherein individual ones of the radially extending regions have a circular cross-sectional shape along a plane extending perpendicular to the longitudinal axis (See figure 2). 
	With respect to Claim 14, Hendriksen discloses: The device of claim 1 wherein individual ones of the radially extending regions are substantially symmetric about a plane extending (a) through the apex and (b) perpendicular to the longitudinal axis (See figures 1 and 2).  
	With respect to Claim 15, Hendriksen discloses: (Figures: 1, 2, and 3a-3e) A device for embolizing a blood vessel (Device 10), the implantable device comprising: a mesh (10, including connected and cooperating elements 12 and 40, thus forming a mesh structure as claimed…the tube 12 may be formed from a shape-memory alloy (such as Nitinol), a shape-memory polymer, or may be formed from other self-expandable materials, such as spring steel…the device 10 includes an occluding membrane 40, such as graft material. The graft material may be PTFE, [0029-0030]) structure configured to radially expand from (a) a compressed state (See figure 3a) to (b) an expanded state within the blood vessel (See figure 3e); wherein, in the compressed state, the mesh structure has a generally cylindrical shape (See figure 3a); and wherein, in the expanded state- the mesh structure includes a plurality of radially extending regions (Bulbous portion 30 and conical portion 32), the radially extending regions are porous and configured to impede blood flow through the vascular lumen (…the substantially similar second and third patterns are preselected so that the device 10 provides effective occlusion regardless of the direction of blood flow, from right to left or from left to right in FIG. 3e, [0032]), individual ones of the radially extending regions include an apex (See annotated figure below, Each conical portion 30a, 30b and 32 could be said to include a base and an apex, [0024]) configured to contact a wall of the blood vessel, each of the apices has a thickness along a longitudinal axis of the device (See annotated figure below), and the combined thicknesses of the apices is less than about 50% of a total length of the mesh structure along the longitudinal axis (See annotated figure 2 below; Examiner interprets that the thickness of the apices are small enough in comparison that their combined thickness result in less than about 50% of the total length of the mesh along the longitudinal axis).  
[AltContent: textbox (See annotated figure to the left. Dashed arrows points to the apex and its respective thickness. )][AltContent: textbox (See annotated figure to the left. Dashed arrows points to the thickness of the apex. )]
    PNG
    media_image1.png
    400
    544
    media_image1.png
    Greyscale

Claim 16, Hendriksen discloses: The device of claim 15 wherein individual ones of the radially extending regions (a) have a circular cross-sectional shape along a plane extending through the apex and perpendicular to the longitudinal axis (See figure 2) and (b) are substantially symmetric about the plane (See figure 2).  
	With respect to Claim 17, Hendriksen discloses: The device of claim 15 wherein the radially extending regions are configured to impede blood flow through the device (…the substantially similar second and third patterns are preselected so that the device 10 provides effective occlusion regardless of the direction of blood flow, from right to left or from left to right in FIG. 3e, [0032]).  
	With respect to Claim 20, Hendriksen discloses: The device of claim 15 wherein, in the expanded state, adjacent pairs of the radially extending regions are separated by a distance configured to inhibit laminar blood flow therebetween (…the substantially similar second and third patterns are preselected so that the device 10 provides effective occlusion regardless of the direction of blood flow, from right to left or from left to right in FIG. 3e, [0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hendriksen et al. [2011/0301630] in view of Rafiee et al. [2017/0014114].
Collar 22) between an adjacent pair of the radially expanding portions (30 and 32).
Hendriksen fails to teach: a plurality of core portions wherein individual ones of the core portions are between an adjacent pair of the radially extending portions, and wherein the core portions have a generally cylindrical shape.
Within the same field of occluders, Rafiee discloses: (Figures 9A, 11A, device 100; radially expanding regions/discs 8/40, 10, 12, 16/38; neck 36; The compressed prosthesis 140 can be delivered to the site at which it is to be implanted, and the wings 136 can be deployed inside the aorta, [0072]) wherein individual ones of the core portions (See figures 9A, 11A, necks 36 that are covered by markers 6) are between an adjacent pair of the radially extending portions (discs 8, 10, 12, 16), and wherein the core portions have a generally cylindrical shape (See Figures 9A, 11A, elastomer covered neck 36 is provided between the high pressure disc 38 and the second disc 12…Also visible are the low pressure caval disc 40 and third disc 10, wherein discs 10, 12 and 8/40 each have radiopaque markers 6 disposed therebetween at necks 36, [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the mesh structure Hendriksen to have a plurality of core portions and individual ones between adjacent pairs of radially extending portions as taught by Rafiee, for the purpose of reducing leaks in body lumens [Rafiee, 0023-0024].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hendriksen et al. [2011/0301630] in view of Rafiee et al. [2017/0014114] as applied to claim 5 above, and in further view of Bodewadt et al. [2015/0196301].
With respect to Claim 6, Hendriksen discloses: The device of claim 5 …wherein individual ones of the radially extending regions have a diameter between 2 mm and 12 mm (…in a vessel 60 having a diameter of about 8 mm, the maximum outer diameter d.sub.1 of the bulbous portion 30 and the maximum outer diameter d.sub.2 of the distal conical portion 32 are preferably about 9 mm or about 10 mm, [0033]).  
Hendriksen fails to disclose: wherein, in the expanded state, individual ones of the core portions have a diameter between 0.25 mm and 3 mm. 
Within the same field of implantable medical devices, Bodewadt teaches: (Figure 1, baskets 12 and 14) wherein, in the expanded state, individual ones of the core portions have a diameter between 0.25 mm and 3 mm (Flexible connecting element 26, with an inner diameter of around 0.6 millimetres (2 French) to around 2 millimetres (6 French) or even larger, and an outer diameter of around 0.9 millimetres to around 3 millimetres, [0044]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the core portions of Hendriksen et al. as modified by Rafiee to have a maximum core portion diameter between 0.25 mm and 3 mm as taught by Bodewadt for the purpose of not unduly increasing the overall dimensions of the implantable device, [Bodewadt, 0044]. 
Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. The prior art of record relates to other mesh-like occluding devices with apices.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A.C./Junior Examiner, Art Unit 3771       

/MELANIE R TYSON/Primary Examiner, Art Unit 3771